Harwell, J.
Only a question of fact is involved in this case. Trouble arose between two small boys—one fourteen and the other seven years of age—over a can of fish-bait and some peanuts. On the ground near them lay a loaded shotgun belonging to a third child, aged twelve. The oldest boy seized the gun, pointed it at the seven-year-old child, and discharged it in his face, wounding him and destroying one of his eyes. Upon the trial for assault with intent to murder a verdict of “shooting at another,” with a recommendation to mercy, was returned; the jury declining to believe the defendant’s statement. The verdict was amply authorized by the evidence, and this court can not interfere.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.